583 So. 2d 441 (1991)
STATE of Florida, DEPARTMENT OF CORRECTIONS, Appellant,
v.
Kevin NIOSI, Appellee.
No. 90-2985.
District Court of Appeal of Florida, Fourth District.
August 14, 1991.
Robert A. Butterworth, Atty. Gen., and George L. Waas, Asst. Atty. Gen., Tallahassee, for appellant.
No brief filed on behalf of appellee.
PER CURIAM.
This case was before this court previously (see State v. Niosi, 552 So. 2d 244 (Fla. 4th DCA 1989)), and this court did then reverse the award of damages in the sum of $20,000.00 and remand with the instruction to reduce the award "to nominal damages only." Upon remand the trial court reduced the damage award to $750.00. Appellant again appeals. We reverse and remand with instructions to award nominal damages in a sum not to exceed $1.00. In our opinion the sum of $750 exceeds nominal damages. See Baden v. Sunset Fuel Co., 225 Or. 116, 357 P.2d 410 (1960); Gould v. Mountain States Tel. & Tel. Co., 6 Utah 2d 187, 309 P.2d 802 (1957).
We affirm the award of costs.
Affirmed in part; reversed in part; remanded for further proceedings consistent herewith.
DOWNEY and FARMER, JJ., and WALDEN, JAMES H., Senior Judge, concur.